— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 30, 1987, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress certain statements and physical evidence.
Ordered that the judgment is affirmed.
In the instant case, the police officer was given a detailed description, by an identified citizen, of two men whom the citizen had seen just a few minutes earlier, attempting to steal a neighbor’s car. While the witness and the police were discussing the incident on the street, the defendant rounded the corner with a shoulder bag underneath his arm, and was immediately identified as one of the alleged perpetrators. The defendant then fled the scene but was apprehended by the police after a short chase. Contrary to the defendant’s argument, under these circumstances the police had probable cause to arrest the defendant for the crime of attempted grand larceny (People v Marin, 91 AD2d 616).
The defendant’s final argument, that the search by the police of the shoulder bag was unlawful, is also without merit (People v Smith, 59 NY2d 454). Mollen, P. J., Mangano, Kunzeman and Weinstein, JJ., concur.